Alice Robie Resnick, J.,
concurring. I concur in the majority opinion, but with strong reservations. The manner in which the provisions of S.B. No. 152 were united with those of Am.Sub.H.B. No. 107 is extremely questionable legislative activity. It is not, however, the role of this court to function as the Supreme General Assembly.
It cannot be said that appropriations for the workers’ compensation system and provisions for the operation of that system involve more than one subject — both are concerned with the workers’ compensation system of Ohio. However, it is clear that the subjects of intentional tort and child labor encompass additional subjects outside the workers’ compensation area and therefore cannot be included without violating the one-subject rule.
In State ex rel. Hinkle v. Franklin Cty. Bd. of Elections (1991), 62 Ohio St.3d 145, 580 N.E.2d 767, this court provided the authority to sever violating portions of an Act while holding the remaining portions constitutional, so that the Act as *247“cured” is in compliance with the one-subject rule. We are constrained to follow Hinkle until it is overruled.
My primary reservation pertains to the three-reading requirement, but after the violation of the one-subject rule has been cured by following Hinkle, the record evinces that the three-reading requirement has also been met. Since we are not dealing with the merits or substance of Am.Sub.H.B. No. 107, I reservedly concur with the majority and concur in the well-reasoned concurring opinion of Justice Douglas.
Douglas, J., concurs in the foregoing opinion.